Citation Nr: 1512314	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  08-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to July 26, 2010, and in excess of 20 percent thereafter, for the service-connected instability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The Veteran served on active duty from September 1993 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for instability of the right knee.  In October 2010, the RO assigned a 20 percent rating for instability of the right knee, effective July 26, 2010.  The Veteran did not withdraw his increased rating claim and thus, his claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).   In June 2011, the Veteran presented testimony before the Board; a transcript is associated with the record.  In January 2014, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In January 2014, the Board remanded this matter, in part, to obtain outstanding treatment records for the right knee disability, to include a letter dated May 21, 2008, from Dr. J.R.  Updated VA treatment records were obtained and associated with the record; however, the letter from Dr. J.R. still appears to be missing from the record.  In a March 2014 statement, the Veteran indicated that he was submitting three letters dated in March, May, and June 2008 from his supervisors and Dr. J.R., but the Board is unable to find these letters in the record.  As the Veteran has testified that the information from Dr. J.R. supports an award of an increased rating prior to July 26, 2010, and indicated in his March 2014 statement that the letters from his supervisor and Dr. J. R. support a higher evaluation for his right knee instability, these records are pertinent (and perhaps critical) evidence in this matter and must be secured.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the letters from Dr. J.R. dated May 21, 2008, and the Veteran's supervisors dated in March 2008 and June 2008.  See March 10, 2014, VA Form 21-4138, Statement in Support of Claim.   If any or all of these records are unable to be located, issue a finding of unavailability indicating the efforts made to locate the records and why such were unable to be found.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






